[Cite as Mangan v. Ohio State Hwy. Patrol, 2010-Ohio-2188.]

                                     Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us



CHARLES B. MANGAN, JR.

       Plaintiff

       v.

OHIO STATE HIGHWAY PATROL

       Defendant

        Case No. 2009-09493-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION


                                        FINDINGS OF FACT

        {¶ 1} 1)      Plaintiff, Charles B. Mangan, Jr., filed this complaint against
defendant, Ohio State Highway Patrol (OSHP), alleging that the negligent act caused
damage to a tire on his 2008 Chevrolet Equinox on October 31, 2009. Plaintiff seeks
damages in the amount of $150.02. The filing fee was paid.
        {¶ 2} 2)      Defendant filed an investigation report admitting liability for plaintiff’s
loss and acknowledging the damage amount claimed.
                                      CONCLUSIONS OF LAW
        {¶ 3} 1)      Negligence on the part of defendant has been established. Johnson
v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of Cl. No.
2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of Cl. No.
2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl. No.
2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
        {¶ 4} 2)      Plaintiff has suffered damages in the amount of $150.52, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.


                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




CHARLES B. MANGAN, JR.

      Plaintiff

      v.

OHIO STATE HIGHWAY PATROL

      Defendant

      Case No. 2009-09493-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION




      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $175.55, which includes the filing fee. Court costs are
assessed against defendant.




                                        MILES C. DURFEY
                                        Clerk

Entry cc:
Charles B. Mangan, Jr.          Colonel David Dicken
173 John Street                 Ohio State Highway Patrol
Newington, Connecticut 06111    P.O. Box 182074
                                Columbus, Ohio 43229-2074
RDK/laa
1/22
Filed 2/12/10
Sent to S.C. reporter 5/14/10